Citation Nr: 0020173	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  97-29 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for injury 
to the left knee due to a fall at a Department of Veterans 
Affairs medical facility in December 1989.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This appeal arises from a September 1996 rating decision of 
the Waco, Texas, Regional Office (RO) that denied benefits 
under 38 U.S.C.A. § 1151 (West 1991) for postoperative 
avulsion of the quadriceps tendon of the left knee due to a 
fall at a Department of Veterans Affairs (VA) facility in 
Amarillo, Texas on December 26, 1989.


REMAND

The veteran's claims folder includes various letters 
regarding VA's denial of the veteran's administrative tort 
claim under the Federal Tort Claims Act.  According to a 
February 1995 letter from Acting Assistant General Counsel E. 
Douglas Bradshaw, Jr., and a June 1995 letter from General 
Counsel Mary Lou Keener in response to a Congressional 
inquiry, the RO's District Counsel had conducted "interviews 
with witnesses and medical experts" and had obtained "the 
opinions of medical experts."  Since this evidence (medical 
expert opinions and witness interviews) are germane to the 
veteran's claim, the case will be remanded to the RO in order 
to obtain any additional documentation that might be 
available from the District Counsel regarding the veteran's 
administrative tort claim and the District Counsel's late 
1994 denial of that claim and the subsequent reconsideration 
of that decision.

The veteran testified before the Board of Veterans' Appeals 
(Board) at a hearing in October 1999.  Due to an error in the 
recording process, the transcript of that hearing was 
essentially incomplete.  In February 2000, the Board 
attempted to communicate with the veteran and to offer him an 
opportunity to testify at another hearing before the Board.  
The Board addressed the correspondence to the veteran at his 
most recent address of record (an address in Lubbock, Texas), 
but the correspondence was returned and no forwarding address 
was provided. 

Additionally, the matter is complicated by the inability of 
the Board to correspond with the veteran since the last known 
address of record does not appear to be valid anymore.  In 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
stated: 

In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no 
burden on the part of the VA to turn up heaven and 
earth to find him.  It is only where a file 
discloses other possible and plausible addresses 
that an attempt should be made to locate him at 
the alternate known address before finding 
abandonment of a previously adjudicated benefit.

In this case, during the course of the adjudication of the 
veteran's claim, the veteran has moved several times.  
Generally, VA has been able to obtain the veteran's newer 
addresses.  However, the veteran has moved from the most 
recent address of record (the Lubbock, Texas, address), and 
no forwarding address exists. 

In February 2000, when it became apparent that the hearing 
transcript could not be obtained, the Board attempted to 
communicate with the veteran.  The record, however, does not 
disclose that the Board has attempted to contact the 
veteran's representative.  As discussed below, the veteran's 
claim is being remanded to the RO in order to obtain 
additional evidence.  Consequently, the RO should also 
correspond with the veteran's representative; specifically, 
the RO must attempt to obtain an alternate, more recent 
address for the veteran from his representative and must then 
offer the veteran an opportunity to testify at a new hearing 
before a traveling Member of the Board in the most 
expeditious manner possible.

Accordingly, in order To ensure that VA has met its duty to 
assist the veteran in developing the facts pertinent to his 
low back disability claim and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following:

1.  The RO must obtain non-privileged 
documents prepared and/or reviewed in 
connection with the RO District 
Counsel's denial of the veteran's 
administrative tort claim under the 
Federal Tort Claims Act and the 
subsequent denial of reconsideration.  

2.  The RO must correspond with the 
veteran's representative and attempt to 
obtain an alternate address for the 
veteran.

3.  After having corresponded with the 
veteran's representative regarding an 
alternate address for the veteran, the 
RO must then notify the veteran and his 
representative that the hearing 
transcript from the October 1999 hearing 
before the Board is not available and 
offering the veteran an opportunity to 
testify at a new hearing before a 
traveling Member of the Board in the 
most expeditious and convenient fashion 
possible.

Upon remand, the veteran will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to his disability and condition.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999); Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The Board notes that a remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 272 (1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if the veteran's claim for benefits under 
38 U.S.C.A. § 1151 for a left knee disability due to 
treatment at the Amarillo, Texas, VA medical facility in late 
December 1989 may be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case.  The 
case should thereafter be returned to the Board for further 
review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




